Citation Nr: 1429864	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In March 2014, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A May 2006 rating decision most recently denied the Veteran's application to reopen his claim of service connection for a right knee disorder.

2.  The most probative evidence of record shows that the evidence received since the time of the final May 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The most probative evidence of record shows that the Veteran's right knee disorder was not shown in service or for years thereafter and fails to link it to service as well as shows that it was not caused or aggravated by his service-connected left knee disorder.  



CONCLUSIONS OF LAW

1.  The May 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disorder is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A right knee disorder was not incurred in or aggravated by service or by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim to reopen, given the fully favorable decision with respect to that specific question the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the service connection claim, the Board finds that the pre-adjudication letter the RO sent the Veteran in November 2007 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records including his treatment records from the Houston VA Medical Center.  

Moreover, the Veteran was provided with VA examinations in April 2006 and December 2007.  These examinations are adequate to adjudicate the claim because after taking a detailed medical history from the claimant, after a review of the record on appeal, and after conducting an examination the examiners provided opinions as to the origins of the Veteran's right knee disorder including its' relationship to his service-connected left knee disorder.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found his electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen

The RO most recent denied the application to reopen the claim of service connection for a right knee disorder in a May 2006 rating decision.  The Veteran did not appeal the May 2006 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2013).  Therefore, the Board finds that the rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In this regard, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the May 2006 rating decision denied the claim to reopen because the record did not show a relationship between the Veteran's right knee disorder and his service-connected left knee disorder.  However, since the May 2006 rating decision VA received a private medical opinion in which the healthcare professional opined, in substance, that the Veteran's service-connected left knee disorder aggravated his right knee disorder.  Specifically, in a September 2007 letter from Lewis M. Clark, D.C., it was opined that, due to his service-connected left knee disorder, the Veteran "right knee has had to compensate taking a greater amount of stress.  His right knee is now painful and degenerative in nature."  As this addresses a basis for the prior denial, the Board finds the letter new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  


The Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Also, specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Initially, the Board finds that the record does not establish service connection based on in-service incurrence under 38 C.F.R. § 3.303(a) because the service treatment records are negative for a history of a right knee injury and/or a diagnosis of a right knee disorder and the Veteran as a lay person in not competent to diagnosis such a disorder because it requires medical training he does not have.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).); Also see Jandreau, supra.

Likewise, because the post-service record does not show the Veteran being diagnosed with arthritis of the right knee disorder in the first post-service year the Board finds that 38 C.F.R. §§ 3.307, 3.309(a) is of no benefit to him in establishing service connection for a right knee disorder.  

Similarly, the Board finds that the record does not establish post-service continuity of symptomatology under 38 C.F.R. § 3.303(b) because there is no record of any right knee complaints until 2005-four decades after his 1965 separation from active duty.  Moreover, the earliest available post service medical records, including VA examinations dated in March 1970, March 1992, and February 2002 conducted in connection with his claims for increased ratings for his service-connected left knee disorder as well as a private examination dated in April 1978, do not mention a problem with the right knee.  

As to the lay claims from the Veteran found in the record, the Board finds that there is an obvious incentive to report a history favorable to the claim, and indeed, this bias is apparent where the treatment records fail to mention any problem with a right knee disorder until after the Veteran filed his first claim of service connection for a right knee disorder.  The Board also finds that the lay claims from the Veteran regarding continuity are outweighed by the in-service and post-service medical record which is negative for complaints, diagnoses, or treatment for a right knee disorder until forty years after his separation from military service.  See Kahana, supra.

Next, the Board observes the record does not contain a competent and credible medical opinion establishing such a relationship.  In fact, the April 2006 VA examiner opined that the Veteran's right knee disorder was due to his age induced osteoarthritis.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the Veteran and his representative are not competent to provide a nexus opinion because such an opinion requires medical expertise which they do not have.  See Jandreau, supra. 

Lastly, the Board finds that the record does not show that the Veteran's service-connected left knee disorder caused or aggravated his right knee disorder under 38 C.F.R. § 3.310.  

In this regard, in September 2007 Dr. Clark opined that, due to his service-connected left knee disorder, the Veteran "right knee has had to compensate taking a greater amount of stress.  His right knee is now painful and degenerative in nature."  However, this opinion does not actually articulate any connection between these observations.  Therefore, the Board finds that it does not have any probative value.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

On the other hand, the April 2006 and December 2007 VA examiners both opined that the Veteran's service-connected left knee disorder did not cause or aggravate his current right knee disorder.  

Specifically, the April 2006 VA examiner opined as follows:

The [V]eteran has a significant indication of primary age induced osteoarthritis.  He has no history of trauma to the knee which would predispose him to premature or worsening arthritis.  The [V]eteran weighs 293 pounds and he is only 70 inches tall . . . he has a substantial amount of weight and force upon a normal degenerative joint disease of the right knee . . . There is absolutely no evidence that problems with the left knee should exacerbate the right knee osteoarthritis more than the massive weight.  It is my opinion that the right knee condition is not at all in any way related to the left knee condition.   

Similarly, the December 2007 VA examiner opined that "[t]here is no good evidence to support any connection between the arthritis and total knee replacement in the left knee aggravating or causing the arthritis in the right knee. The right knee is not service-connected and is not aggravated or associated with his left knee."

The Board finds the VA opinions the most probative evidence of record given that they are supported by clinical evidence.  Id; Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Moreover, the Veteran and his representative are not competent to provide a medical opinion as to cause or aggravation because such an opinion requires medical expertise which they do not have.  See Jandreau, supra. 

Under these circumstances, the Board finds that a basis upon which to establish service connection for a right knee disorder has not been presented on either a direct or a secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; Also see Hickson, supra; Allen, supra.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative 
evidence of record is against the claim; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a right knee disorder is reopened, and to that extent only, the appeal is granted.

Service connection for a right knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


